 



Exhibit 10.8
CHANGE OF CONTROL AGREEMENT
     THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is dated as of
April 30, 2007, by and between NEOSE TECHNOLOGIES, INC. (the “Company”) and
Debra J. Poul (the “Employee”).
Background
     The Employee, a senior executive of the Company, and the Company are
parties to a Change of Control Agreement dated October 7, 2002 (“Original
Agreement”), pursuant to which the Company and the Employee established certain
protections for the Employee in the event of his or her termination of
employment. The parties desire to replace the Original Agreement with this
Agreement.
Terms
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and promises contained herein, and intending to be bound hereby, the
parties agree as follows:
1. Definitions. As used herein:
          1.1. “Base Salary” means, as of any given date, the annual base rate
of salary payable to the Employee by the Company, as then in effect; provided,
however, that in the case of a resignation by the Employee for the Good Reason
described in Section 1.8.4, “Base Salary” will mean the annual base rate of
salary payable to the Employee by the Company, as in effect immediately prior to
the reduction giving rise to the Good Reason.
          1.2. “Board” means the Board of Directors of the Company.
          1.3. “Cause” means fraud, embezzlement, or any other serious criminal
conduct that adversely affects the Company committed intentionally by the
Employee in connection with his or her employment or the performance of her
duties as an officer or director of the Company or the Employee’s conviction of,
or plea of guilty or nolo contendere to, any felony.
          1.4. “Change in Control” means a change in ownership or control of the
Company effected through:
               1.4.1. the direct or indirect acquisition by any person or
related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
50% of the total combined voting power of the Company’s outstanding securities;
               1.4.2. a change in the composition of the Board over a period of
36 months or less such that a majority of the Board members ceases, by reason of
one or more contested elections for Board membership, to be comprised of
individuals who either (a) have been board members continuously since the
beginning of such period, or (b) have been elected or nominated for election as
Board members during such period by at least a majority of the Board





--------------------------------------------------------------------------------



 



members described in clause (a) who were still in office at the time such
election or nomination was approved by the Board;
               1.4.3. the consummation of any consolidation, share exchange or
merger of the Company (a) in which the stockholders of the Company immediately
prior to such transaction do not own at least a majority of the voting power of
the entity which survives/results from that transaction, or (b) in which a
shareholder of the Company who does not own a majority of the voting stock of
the Company immediately prior to such transaction, owns a majority of the
Company’s voting stock immediately after such transaction; or
               1.4.4. the liquidation or dissolution of the Company or any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, including
stock held in subsidiary corporations or interests held in subsidiary ventures.
          1.5. “Code” means Internal Revenue Code of 1986, as amended.
          1.6. “Disability” means the Employee’s inability, by reason of any
physical or mental impairment, to substantially perform her regular duties as
contemplated by this Agreement, as determined by the Board in its sole
discretion (after affording the Employee the opportunity to present her case),
which inability is reasonably contemplated to continue for at least one year
from its commencement and at least 90 days from the date of such determination.
          1.7. “Good Reason” means, without the Employee’s prior written
consent, any of the following:
               1.7.1. an adverse change in the Employee’s title;
               1.7.2. a reduction in the Employee’s authority, duties or
responsibilities, or the assignment to the Employee of duties that are
inconsistent, in a material respect, with Employee’s position;
               1.7.3. the relocation of the Company’s headquarters more than 15
miles from Horsham, Pennsylvania, unless such move reduces the Employee’s
commuting time;
               1.7.4. a reduction in the Employee’s Base Salary or in the
amount, expressed as a percentage of Base Salary, of the Employee’s Target
Bonus;
               1.7.5. the Company’s failure to pay or make available any
material payment or benefit due under this Agreement or any other material
breach by the Company of this Agreement.
However, the foregoing events or conditions will constitute Good Reason only if
the Employee provides the Company with written objection to the event or
condition within 60 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection and the Employee resigns her employment within 90 days
following the expiration of that cure period.

2



--------------------------------------------------------------------------------



 



          1.8. “Intellectual Property” means (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or similar
intangible personal property which have been or are developed or created in
whole or in part by the Employee (i) at any time and at any place while the
Employee is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company, or (ii) as a result of tasks assigned to the Employee by the Company.
          1.9. “Proprietary Information” means any and all information of the
Company or of any subsidiary or affiliate of the Company. Such Proprietary
Information shall include, but shall not be limited to, the following items and
information relating to the following items: (a) all intellectual property and
proprietary rights of the Company (including without limitation Intellectual
Property), (b) computer codes or instructions (including source and object code
listings, program logic algorithms, subroutines, modules or other subparts of
computer programs and related documentation, including program notation),
computer processing systems and techniques, all computer inputs and outputs
(regardless of the media on which stored or located), hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distribution methods,
(f) marketing data, methods, plans and efforts, (g) the identities of actual and
prospective customers, contractors and suppliers, (h) the terms of contracts and
agreements with customers, contractors and suppliers, (i) the needs and
requirements of, and the Company’s course of dealing with, actual or prospective
customers, contractors and suppliers, (j) personnel information, (k) customer
and vendor credit information, and (l) any information received from third
parties subject to obligations of non-disclosure or non-use. Failure by the
Company to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information under the
terms of this Agreement.
          1.10. “Pro Rata Bonus” means, with respect to each calendar year, a
pro-rata bonus for such year equal to the amount of Employee’s Target Bonus for
such year multiplied by a fraction, the numerator of which is the number of days
during the year that transpired before the date of the Employee’s termination of
employment and the denominator of which is 365.
          1.11. “Release” means a release substantially identical to the one
attached hereto as Exhibit A.
          1.12. “Restrictive Covenants” means the covenants set forth in
Sections 6.1, 6.2 and 6.3 of this Agreement.

3



--------------------------------------------------------------------------------



 



          1.13. “Target Bonus” means, with respect to any year, the target
amount of the annual bonus payable to the Employee with respect to that year,
whether under an employment or incentive agreement, under any bonus plan or
policy of the Company, or otherwise, and whether or not all applicable
performance goals have been met and conditions to the payment of such bonus have
been satisfied.
2. Termination.
          2.1. In General. The Company may terminate the Employee’s employment
at any time. The Employee may terminate her employment at any time, provided
that before the Employee may voluntarily terminate her employment with the
Company, she must provide 30 days prior written notice (or such shorter notice
as is acceptable to the Company) to the Company. Upon any termination of the
Employee’s employment with the Company for any reason: (a) the Employee (unless
otherwise requested by the Board) concurrently will resign any officer or
director positions she holds with the Company, its subsidiaries or affiliates,
and (b) the Company will pay to the Employee all accrued but unpaid compensation
(including without limitation salary and bonus) through the date of termination,
and (c) except as explicitly provided in Sections 2, 3 or 4, or otherwise
pursuant to COBRA, all compensation and benefits will cease and the Company will
have no further liability or obligation to the Employee. The foregoing will not
be construed to limit the Employee’s right to payment or reimbursement for
claims incurred under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract.
          2.2. Termination Without Cause or For Good Reason. If the Employee’s
employment by the Company ceases due to a termination by the Company without
Cause or a resignation by the Employee for Good Reason, then, in addition to the
payments and benefits provided for in Section 2.1 above and subject to Section 5
below, the Company will:
               2.2.1. Pay to the Employee a lump sum cash payment equal to the
Pro-Rata Bonus for the calendar year in which the termination occurs;
               2.2.2. Pay to the Employee a lump sum cash payment equal to the
sum of (i) Employee’s Base Salary, as in effect on such date, and
(ii) Employee’s Target Bonus for the calendar year in which the termination
occurs;
               2.2.3. Continue to provide medical benefits to the Employee (and,
if covered immediately prior to such termination, his or her spouse and
dependents) for a period of one year commencing from the date of the Employee’s
termination of employment at a monthly cost to the Employee equal to the
Employee’s monthly contribution, if any, toward the cost of such coverage
immediately prior to such termination; and
               2.2.4. Arrange for the provision to the Employee of reasonable
executive outplacement services by a provider selected by the mutual agreement
of the Company and the Employee.
          2.3. Termination Due to Death or Disability. If the Employee’s
employment by the Company ceases due to death or Disability, then, in addition
to the payments and benefits provided for in Section 2.1 above and subject to
Section 5 below, the Company will pay to

4



--------------------------------------------------------------------------------



 




Employee the payments and provide to Employee the benefits described in
Sections 2.2.1, 2.2.2, 2.2.3 and 2.2.4, provided that the cash payments
described in such Sections will be offset by the actuarial present value of the
benefits paid or payable to the Employee (or her representatives, heirs, estate
or beneficiaries) pursuant to any life insurance or disability plans, policies
or arrangements of the Company by virtue of her death or such Disability
(including, for this purpose, only that portion of such life insurance or
disability benefits funded by the Company or by premium payments made by the
Company).
          2.4. The payments and benefits described in Sections 2.2 and 2.3 are
in lieu of (and not in addition to) any other severance arrangement maintained
by the Company.
3. Certain Terminations Following a Change in Control. If the Employee’s
employment with the Company ceases within twelve months following a Change in
Control as a result of a termination by the Company without Cause or a
resignation by the Employee for Good Reason, then in lieu of the payments and
benefits provided for in Section 2.2,:
          3.1. The Company will pay to the Employee on the date of termination a
lump sum cash payment equal to the Pro-Rata Bonus for the calendar year in which
the termination occurs;
          3.2. The Company will pay to the Employee on the date of termination a
lump sum cash payment equal to the sum of (i) eighteen months of the Employee’s
Base Salary as in effect on such date, and (ii) the product of 1.5 times the
Employee’s Target Bonus for the calendar year in which the termination occurs;
          3.3. The Company will continue to provide medical benefits to the
Employee (and, if covered immediately prior to such term, her spouse and
dependents) for a period of eighteen months commencing from the date of the
Employee’s termination of employment at a monthly cost to the Employee equal to
the Employee’s monthly contribution, if any, toward the cost of such coverage
immediately prior to such termination;
          3.4. The Company will arrange for the provision to the Employee of
reasonable executive outplacement services by a provider selected by the mutual
agreement of the Company and the Employee      ; and
          3.5. All outstanding stock options then held by the Employee will then
become fully vested and immediately exercisable and will remain exercisable and,
notwithstanding any inconsistent language in any equity incentive plan or
agreement, will remain exercisable for the shortest of (a) the 18 month period
immediately following the Employee’s termination of employment, (b) the period
remaining until the scheduled expiration of the option (determined without
regard to the Employee’s termination of employment), or (c) the longest period
that does not result in the option becoming subject to an additional tax under
Section 409A of the Code.
4. Parachute Payments.
          4.1. Generally. All amounts payable to the Employee under this
Agreement will be made without regard to whether the deductibility of such
payments (considered together with any other entitlements or payments otherwise
paid or due to the Employee) would be limited or

5



--------------------------------------------------------------------------------



 




precluded by Section 280G of the Code and without regard to whether such
payments would subject the Employee to the excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code (the “Parachute Excise Tax”).
          4.2. Gross-Up. If all or any portion of the payments or other benefits
provided under any section of this Agreement, either alone or together with any
other payments and benefits which the Employee receives or is entitled to
receive from the Company or its affiliates (whether paid or payable or
distributed or distributable) pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payment”) would result in the imposition of a Parachute Excise Tax, the
Employee will be entitled to an additional payment (the “Gross-up Payment”) in
an amount such that the net amount of the Payment and the Gross-up Payment
retained by the Employee after the calculation and deduction of all excise taxes
(including any interest or penalties imposed with respect to such taxes) on the
Payment and all federal, state and local income tax, employment tax and excise
tax (including any interest or penalties imposed with respect to such taxes) on
the Gross-up Payment provided for in this Section 4.2, and taking into account
any lost or reduced tax deductions on account of the Gross-up Payment, shall be
equal to the Payment.
          4.3. Measurements and Adjustments. The determination of the amount of
the payments and benefits paid and payable to the Employee, and whether and to
what extent payments under Section 4.2 are required to be made, will be made at
the Company’s expense by an independent auditor selected by mutual agreement of
the Company and the Employee, which auditor shall provide the Employee and the
Company with detailed supporting calculations with respect to its determination
within 15 business days after the receipt of notice from the Employee or the
Company that the Employee has received or will receive a payment that is
potentially subject to the Parachute Excise Tax. For the purposes of determining
whether any payments will be subject to the Parachute Excise Tax and the amount
of such Parachute Excise Tax, such payments will be treated as “parachute
payments” within the meaning of Section 280G of the Code, and all “parachute
payments” in excess of the “base amount” (as defined under Section 280G(b)(3) of
the Code) shall be treated as subject to the Parachute Excise tax, unless and
except to the extent that, in the opinion of independent accounting experts
reasonably selected by the Company, such payments (in whole or in part) either
do not constitute “parachute payments” or represent reasonable compensation for
services actually rendered (within the meaning of Section 280G(b)(4) of the
Code) in excess of the “base amount,” or such “parachute payments” are otherwise
not subject to such Parachute Excise Tax. For purposes of determining the amount
of the Gross-up Payment, if any, the Employee shall be deemed to pay federal
income taxes at the highest applicable marginal rate of federal income taxation
for the calendar year in which the gross-up payment is to be made and to pay any
applicable state and local income taxes at the highest applicable marginal rate
of taxation for the calendar year in which the gross-up payment is to be made,
net of the maximum reduction in federal income taxes which could be obtained
from the deduction of such state or local taxes if paid in such year (determined
without regard to limitations on deductions based upon the amount of the
Employee’s adjusted gross income); and to have otherwise allowable deductions
for federal, state and local income tax purposes at least equal to those
disallowed because of the inclusion of the gross-up payment in the Employee
adjusted gross income. Any Gross-up Payment shall be paid by the Company at the
time the

6



--------------------------------------------------------------------------------



 



Employee is entitled to receive the Payment. Any determination by the auditor
shall be binding upon the Company and the Employee.
          4.4. Underpayment or Overpayment. In the event of any underpayment or
overpayment to the Employee (determined after the application of Section 4.2),
the amount of such underpayment or overpayment will be, as promptly as
practicable, paid by the Company to the Employee or refunded by the Employee to
the Company, as the case may be, with interest at the applicable federal rate
specified in Section 1274(d) of the Code.
5. Timing of Payments Following Termination.
          5.1. Subject to Section 5.2, and notwithstanding any other provision
of this Agreement, the payments and benefits described in Sections 2, 3 and 4
are conditioned on the Employee’s execution and delivery to the Company, within
60 days following cessation of employment, of a Release in a manner consistent
with the Older Workers Benefit Protection Act and any similar state law that is
applicable. The amounts described in Sections 2.2 or 3 (as applicable) will be
paid in a lump sum, on the eighth day following the Employee’s execution and
delivery of the Release, provided the Release has not been revoked by the
Employee.
          5.2. To the extent compliance with the requirements of Treas. Reg.
§1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code on payments due
to the Employee upon or following her separation from service, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following the Employee’s separation from service
will be deferred (without interest) and paid to the Employee in a lump sum
immediately following that six month period.
6. Restrictive Covenants. As consideration for all of the payments to be made to
the Employee pursuant to Sections 2, 3, and 4 of this Agreement, the Employee
agrees to be bound by the Restrictive Covenants set forth in this Section 6. The
Restrictive Covenants will apply without regard to whether any termination of
the Employee’s employment is initiated by the Company or the Employee, and
without regard to the reason for that termination.
          6.1. Confidentiality. The Employee recognizes and acknowledges that
the Proprietary Information is a valuable, special and unique asset of the
business of the Company. As a result, both during the Employee’s employment by
the Company and thereafter, the Employee will not, without the prior written
consent of the Company, for any reason either directly or indirectly divulge to
any third-party or use for her own benefit, or for any purpose other than the
exclusive benefit of the Company, any Proprietary Information, provided that the
Employee may during her employment by the Company disclose Proprietary
Information to third parties as may be necessary or appropriate to the effective
and efficient discharge of her duties as an employee hereunder (provided that
the third party recipient has signed the Company’s then-approved confidentiality
or similar agreement) or as such disclosures may be required by law. If the
Employee or any of her representatives becomes legally compelled to disclose any
of the Proprietary Information, the Employee will provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. The non-disclosure

7



--------------------------------------------------------------------------------



 



and non-use obligations with respect to Proprietary Information set forth in
this Section 6.2 shall not apply to any information that is in or becomes part
of the public domain through no improper act on the part of the Employee.
          6.2. Property of the Company.
               6.2.1. Proprietary Information. All right, title and interest in
and to Proprietary Information will be and remain the sole and exclusive
property of the Company. The Employee will not remove from the Company’s offices
or premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing Proprietary Information, or
other materials or property of any kind belonging to the Company unless
necessary or appropriate in the performance of her duties to the Company. If the
Employee removes such materials or property in the performance of her duties,
the Employee will return such materials or property to their proper files or
places of safekeeping as promptly as possible after the removal has served its
specific purpose. The Employee will not make, retain, remove and/or distribute
any copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property or any other oral or
written information to which she may have access or become familiar in the
course of his or her employment, except to the extent necessary in the
performance of her duties. Upon termination of the Employee’s employment with
the Company, she will leave with the Company or promptly return to the Company
all originals and copies of such materials or property then in her possession.
          6.3. Acknowledgments. The Employee acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates and that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position the Employee holds within the Company. The Employee further
acknowledges that the Restrictive Covenants are included herein in order to
induce the Company to enter into this Agreement and that the Company would not
have entered into this Agreement in the absence of the Restrictive Covenants.
          6.4. Remedies and Enforcement Upon Breach.
               6.4.1. Specific Enforcement. The Employee acknowledges that any
breach by her, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy. The Employee shall not, in any action or
proceeding to enforce any of the provisions of this Agreement, assert the claim
or defense that such an adequate remedy at law exists. In the event of any such
breach by the Employee, the Company shall have the right to enforce the
Restrictive Covenants by seeking injunctive or other relief in any court,
without any requirement that a bond or other security be posted, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company.
               6.4.2. Judicial Modification. If any court determines that any of
the Restrictive Covenants, or any part thereof, is unenforceable because of the
duration of such provision, such court shall have the power to modify such
provision and, in its modified form, such provision shall then be enforceable.

8



--------------------------------------------------------------------------------



 



               6.4.3. Accounting. If the Employee breaches any of the
Restrictive Covenants, the Company will have the right and remedy to require the
Employee to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by the
Employee as the result of such breach. This right and remedy will be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity.
7. Miscellaneous.
          7.1. No Liability of Officers and Directors for Severance Upon
Insolvency. Notwithstanding any other provision of the Agreement and intending
to be bound by this provision, the Employee hereby (a) waives any right to claim
payment of amounts owed to her, now or in the future, pursuant to this Agreement
from directors or officers of the Company if the Company becomes insolvent, and
(b) fully and forever releases and discharges the Company’s officers and
directors from any and all claims, demands, liens, actions, suits, causes of
action or judgments arising out of any present or future claim for such amounts.
          7.2. Successors and Assigns. The Company may assign this Agreement to
any successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise. The rights of the Employee hereunder are personal to the Employee and
may not be assigned by her.
          7.3. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to the principles of conflicts of laws.
          7.4. Enforcement. Any legal proceeding arising out of or relating to
this Agreement will be instituted in the United States District Court for the
Eastern District of Pennsylvania, or if that court does not have or will not
accept jurisdiction, in any court of general jurisdiction in the Commonwealth of
Pennsylvania, and the Employee and the Company hereby consent to the personal
and exclusive jurisdiction of such courts and hereby waive any objections that
they may have to personal jurisdiction, the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.
          7.5. Waivers; Separability. The waiver by either party hereto of any
right hereunder or any failure to perform or breach by the other party hereto
shall not be deemed a waiver of any other right hereunder or any other failure
or breach by the other party hereto, whether of the same or a similar nature or
otherwise. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived. If
any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.
          7.6. Notices. All notices and communications that are required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered

9



--------------------------------------------------------------------------------



 



personally or upon mailing by registered or certified mail, postage prepaid,
return receipt requested, as follows:
If to the Company, to:
Neose Technologies, Inc.
102 Rock Road
Horsham PA 19044
Attn: General Counsel
Fax: 215-315-9100
With a copy to:
Pepper Hamilton LLP
3000 Two Logan Square
18th & Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson, Esquire
Fax: 215-981-4750
If to Employee, to:
Debra J. Poul
1320 Beaumont Drive
Gladwyne, PA 19035-1302
or to such other address as may be specified in a notice given by one party to
the other party hereunder.
          7.7. Entire Agreement; Amendments. This Agreement and the attached
exhibit contain the entire agreement and understanding of the parties relating
to the provision of severance benefits upon termination, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to that subject, including without
limitation the Noncompetition and Confidentiality Agreement by and between the
Employee and the Company dated September 26, 1996 and the letter dated
August 23, 2005, and the Change of Control Agreement dated October 11, 2005
between the Employee and Company. This Agreement may not be changed or modified,
except by an Agreement in writing signed by each of the parties hereto.
          7.8. Withholding. The Company will withhold from any payments due to
Employee hereunder, all taxes, FICA or other amounts required to be withheld
pursuant to any applicable law.
          7.9. Headings Descriptive. The headings of sections and paragraphs of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

10



--------------------------------------------------------------------------------



 



          7.10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed to be an original, but all of which
together will constitute but one and the same instrument.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date and year first above written.

                  NEOSE TECHNOLOGIES, INC.    
 
           
 
  By:        /s/ George J. Vergis, Ph.D.    
 
           
 
      George J. Vergis, Ph.D.    
 
      President and Chief Executive Officer    
 
           
 
           /s/ Debra J. Poul    
 
           
 
      Debra J. Poul    

11



--------------------------------------------------------------------------------



 



Exhibit A
Release and Non-Disparagement Agreement
          THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made
as of the ___ day of                     , ___by and between
                     (the “Employee”) and NEOSE TECHNOLOGIES, INC. (the
“Company”).
          WHEREAS, the Employee’s employment as an executive of the Company has
terminated; and
          WHEREAS, pursuant to Section[s] [2] [3] [and 4] of the Change of
Control Agreement by and between the Company and the Employee dated as of
April 30, 2007 (the “Change of Control Agreement”), the Company has agreed to
pay the Employee certain amounts and to provide him or her with certain rights
and benefits, subject to the execution of this Release.
          NOW THEREFORE, in consideration of these premises and the mutual
promises contained herein, and intending to be legally bound hereby, the parties
agree as follows:
SECTION 1. Consideration. The Employee acknowledges that: (a) the payments,
rights and benefits set forth in Section[s] [2] [3] [and 4] of the Change of
Control Agreement constitute full settlement of all of his or her rights under
the Change of Control Agreement, (b) he or she has no entitlement under any
other severance or similar arrangement maintained by the Company, and (c) except
as otherwise provided specifically in this Release, the Company does not and
will not have any other liability or obligation to the Employee. The Employee
further acknowledges that, in the absence of his or her execution of this
Release, the payments and benefits specified in Section[s] [2] [3] [and 4] of
the Change of Control Agreement would not otherwise be due to the Employee.
SECTION 2. Release and Covenant Not to Sue. The Employee hereby fully and
forever releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present, from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, out of his or her employment by the Company or
the termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law. The Employee expressly represents that he or she has not
filed a lawsuit or initiated any other administrative proceeding against the
Company (including for purposes of this Section 2, its parents, affiliates and
subsidiaries), and that he or she has not assigned any claim against the Company
(or its parents, affiliates and subsidiaries) to any other person or entity. The
Employee further promises not to initiate a lawsuit or to bring any other claim
against the Company (or its parents, affiliates and subsidiaries) arising out of
or in any way related to his or her employment by the Company or the termination
of that employment. The forgoing will not be deemed to release the Company from
(a) claims solely to enforce this Release, (b) claims solely to enforce
Section[s] [2] [3] [and 4] of the Change of Control Agreement, (c) claims for
indemnification under the Company’s By-Laws, under any indemnification agreement
between the Company and the Employee or under any similar agreement or
(d) claims solely to enforce the terms of any equity incentive award agreement

12



--------------------------------------------------------------------------------



 



between the Employee and the Company. This Release will not prevent the Employee
from filing a charge with the Equal Employment Opportunity Commission (or
similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by the Employee for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.
SECTION 3. Restrictive Covenants. The Employee acknowledges that the terms of
Section 6 of the Change in Control Agreement will survive the termination of his
or her employment. The Employee affirms that the restrictions contained in
Section 6 of the Change in Control Agreement are reasonable and necessary to
protect the legitimate interests of the Company, that he or she received
adequate consideration in exchange for agreeing to those restrictions and that
he or she will abide by those restrictions.
SECTION 4. Non-Disparagement. The Company (meaning, solely for this purpose,
Company’s directors and executive officers and other individuals authorized to
make official communications on Company’s behalf) will not disparage the
Employee or the Employee’s performance or otherwise take any action which could
reasonably be expected to adversely affect the Employee’s personal or
professional reputation. Similarly, the Employee will not disparage Company or
any of its directors, officers, agents or employees or otherwise take any action
which could reasonably be expected to adversely affect the reputation of the
Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or employees.
SECTION 5. Cooperation. The Employee further agrees that, subject to
reimbursement of his or her reasonable expenses, he or she will cooperate fully
with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) which relates to
matters with which the Employee was involved during his or her employment with
Company. The Employee shall render such cooperation in a timely manner on
reasonable notice from the Company.
SECTION 6. Rescission Right. The Employee expressly acknowledges and recites
that (a) he or she has read and understands this Release in its entirety, (b) he
or she has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he or she has been advised orally and is hereby advised
in writing to consult with an attorney with respect to this Release before
signing it; (d) he or she was provided 21 calendar days after receipt of the
Release to consider its terms before signing it (or such longer period as is
required for this Release to be effective under the Age Discrimination in
Employment Act or any similar state law); and (e) he or she is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release
(or such longer period required by applicable state law), in which case this
Release shall be unenforceable, null and void. The Employee may revoke this
Release during those seven (7) days (or such longer period required by
applicable state law) by providing written notice of revocation to the Company.
SECTION 7. Challenge. If the Employee violates or challenges the enforceability
of any provisions of the Noncompetition Agreement or this Release, no further
payments, rights or benefits under Section[s] [2] [3] [and 4] of the Change of
Control Agreement will be due to the Employee.
SECTION 8. Miscellaneous.
          8.1. No Admission of Liability. This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by

13



--------------------------------------------------------------------------------



 



the Company to the Employee. There have been no such violations, and the Company
specifically denies any such violations.
          8.2. No Reinstatement. The Employee agrees that he or she will not
apply for reinstatement with the Company or seek in any way to be reinstated,
re-employed or hired by the Company in the future.
          8.3. Successors and Assigns. This Release shall inure to the benefit
of and be binding upon the Company and the Employee and their respective
successors, executors, administrators and heirs. The Employee may make any
assignment of this Release or any interest herein, by operation of law or
otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.
          8.4. Severability. Whenever possible, each provision of this Release
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
          8.5. Entire Agreement; Amendments. Except as otherwise provided
herein, this Release contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof. This Release may not be
changed or modified, except by an Agreement in writing signed by each of the
parties hereto.
          8.6. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.
          8.7. Counterparts and Facsimiles. This Release may be executed,
including execution by facsimile signature, in one or more counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.
          IN WITNESS WHEREOF, the Company has caused this Release to be executed
by its duly authorized officer, and the Employee has executed this Release, in
each case as of the date first above written.

                  NEOSE TECHNOLOGIES, INC.      
 
           
 
  By:        
 
  Name & Title:        
 
           
 
                EMPLOYEE    
 
                     

14